Citation Nr: 1547632	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  97-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder Not Otherwise Specified, depressive disorder Not Otherwise Specified, and impulse control disorder, claimed as nervous condition, (hereinafter "psychiatric disability") prior to July 17, 2012.

2.  Entitlement to service connection for a respiratory disorder, claimed as consequent to pneumonia.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to August 1952.

This case comes before the Board of Veterans Appeals (Board) on appeal from January 1997, July 2011, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In an August 2012 rating decision the RO granted service connection for a psychiatric disorder, and assigned a 50 percent disability rating, effective from February 22, 2007 to July 16, 2012, and a 100 percent disability rating, effective since July 17, 2012.  The Veteran submitted a timely Notice of Disagreement and the issue for a higher rating was certified to the Board in August 2015.  Since the 50 percent disability rating is not the maximum rating available for the appeal period prior to July 17, 2012, the issue on appeal is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

After the issue of entitlement to service connection for a respiratory disorder was returned to the Board and it was denied on the merits in a November 2006 decision.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims.  An August 2008 Joint Motion for Remand was issued which set aside the November 2006 Board decision and remanded the issue to the Board for compliance with the terms of the Joint Motion for Remand.  The Board remanded the issue in January 2009 and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from April 1995 to August 2014 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's psychiatric disability was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, nor total occupational and social impairment due to psychiatric symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 50 percent for psychiatric disability have not been met for the period prior to July 17, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In the August 2012 rating decision, service connection for psychiatric disability was granted.  Service treatment records show he was seen for nervous symptoms and was discharged for a chronic moderate anxiety reaction, and the July 2012 VA examiner opined that his current conditions are a continuation of the psychiatric diagnoses listed in his service record.  The Veteran was assigned a 50 percent disability rating, effective from February 22, 2007 to July 16, 2012, and a 100 percent disability rating, effective since July 17, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  As discussed above, the decision below will address the appeal period prior to July 17, 2012.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher rating of 70 percent for a psychiatric disorder under Diagnostic Code 9400 is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  Moreover, these provisions cannot be applied for a period prior to being adopted, as such they are not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

VA treatment records dated from July 21, 2006 to April 2007, June 2008 to July 2009, and October 2010 to May 2011 show the Veteran denied, at multiple treatment sessions, having hallucinations, delusions, or suicidal or homicidal ideation.  He was noted as well dressed and groomed, alert and oriented to person, time, and place, and demonstrated normal rate and tone speech, full range mood/affect, goal directed thought process, good and intact remote and recent memory, fair to poor insight, fair judgment, depressed mood.  Pursuant to these VA treatment sessions, the Veteran was assigned the following Global Assessment of Functioning scores: 50 (in February 2007, April 2007), 52 (in July 2006), 55 (in November 2006, October 2008, January 2009, and March 2009). And 61 (in December 2006 and January 2007). 

Additional VA treatment records in Virtual VA dated from October 2006 to May 2012 show the Veteran denied suicidal and homicidal thoughts and behaviors, hallucinations, and delusions.  Treating physicians noted he was well dressed and groomed and alert and oriented to time, person, and place.  He demonstrated good insight, memory, and judgment, as well as coherent and relevant speech and goal-directed thought process.  There were no findings of psychosis in January 2008 or psychiatric complaints in January 2008 and June 2008.  In March 2012, the Veteran reported he stays home a lot, still depressed and tired because of his diabetes mellitus, but goes to church regularly.  In May 2012, the Veteran reported the ability to control himself and stays home a lot to care for his ailing wife.  Pursuant to these VA treatment sessions in Virtual VA, the Veteran was assigned the following Global Assessment of Functioning scores: 50 (in July 2007) and 55 (in October 2006, February 2009, and May 2009).

In February 2008 and August 2009 VA treatment letters, Samuel Rosenthal, M.D. noted the Veteran has other medical problems to include depression, lives with his disabled wife, and has great difficulty in taking care of activities of daily living.

In June 2011 VA Forms 21-4138 (Statement in Support of Claim), the Veteran reported he receives psychiatric treatment in a VA hospital by Marie Weinberger.  He also noted that since separation from service he has suffered chronic and persistent mental illness, severe depression, panic attacks, anxiety attacks, and post traumatic stress disorder.  He has confusing disorientation and extreme sadness, and it has been difficult to concentration daily and does not want to bathe or leave his house.

The Board also notes that no VA examination was afforded in connection with this claim during the appeal period prior to July 17, 2012.

The Board acknowledges the Global Assessment of Functioning scores of record during the appeal period are 50, 52, 55, and 61.  A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.  Higher scores correspond to better functioning of the individual.

As discussed above, throughout the appeal period the Veteran has not demonstrated deficiencies in most areas, such as judgment, thinking or mood due to his psychiatric symptoms at any time prior to July 17, 2012.  VA treating physicians documented findings of fair judgment and fair to poor insight, and the service-connected psychiatric disability is characterized to include impulse control disorder.  Nonetheless, the Veteran did not demonstrate a severity in judgment, insight, or impulse control to the degree warranting an overall rating in excess of 50 percent, to include for example grossly inappropriate behavior.  Moreover, VA treatment records noted the Veteran displayed good and intact remote and recent memory, and the Veteran consistently denied suicidal and homicidal ideation, hallucinations, and delusions.  He also demonstrated goal-directed thought process, coherent speech, and orientation to person, time, and place.

The Veteran has also not demonstrated, at any time during the appeal period, deficiencies in family relations nor the inability to maintain any type of social relationships due to his psychiatric symptoms.  In fact, the Veteran reported maintaining good relationships with his wife despite the additional responsibilities of also being her caregiver.  He also reported in March 2012 that he goes to church regularly.

With respect to the entire initial rating period on appeal prior to July 17, 2012, the Board is aware that the symptoms listed under the next-higher ratings of 70 percent and 100 percent are essentially examples of the type and degree of symptoms for those ratings, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 70 percent or 100 percent evaluation for the initial appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the initial appeal period but finds that the period on appeal is rated appropriately.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected psychiatric disability in statements and pursuant to VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Although the issue of total disability based on individual unemployability (TDIU) is often raised as part of a higher rating decision, as well as contended by the Veteran's attorney in the September 2015 written brief, it has not been raised by the record in connection with his service-connected psychiatric disability currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is only service-connected with this disability on appeal.  December 1996 and July 2012 VA examiners noted the Veteran retired in 1991, at the age of 63, with no indication that his unemployment status during the appeal period on appeal prior to July 17, 2012 was by reason of his service-connected disability.  See 38 C.F.R. § 4.16 (2015).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety disorder Not Otherwise Specified, depressive disorder Not Otherwise Specified, and impulse control disorder, claimed as nervous condition, was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis prior to July 17, 2012.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 50 percent prior to July 17, 2012 with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and treating physicians' findings of depression, staying home, sleepiness, difficulty with concentration, impulse control, fair judgment, and fair to poor insight, and Global Assessment of Functioning scores of 50, 52, 55, and 61 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time prior to July 17, 2012.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating of 50 percent has been in effect for the entire initial rating period on appeal prior to July 17, 2012.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  Moreover, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 50 percent for psychiatric disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 50 percent for anxiety disorder Not Otherwise Specified, depressive disorder Not Otherwise Specified, and impulse control disorder, claimed as nervous condition, prior to July 17, 2012 is denied.


REMAND

A remand is needed for the issue of entitlement to service connection for a respiratory disorder, claimed as consequent to pneumonia.  As specifically requested in the January 2009 Board remand, the Agency of Original Jurisdiction was instructed, if the claim is not granted, to contact the Veteran to ascertain if he still wants a hearing before a Member of the Board.  A review of the record does not indicate such action was completed.  "[A] remand by th[e] Court [of Appeals for Veterans Claims] or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the January 2009 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.  

The January 2009 Board remand also requested the Veteran be scheduled for an appropriate VA examination, which he underwent in May 2009.  The VA examiner concluded there was no current evidence of a respiratory disorder, but failed to provide a medical opinion regarding whether the Veteran's assessments of exacerbation of reactive airway disease (October 2004) and Past Medical History to include Chronic Obstructive Pulmonary Disease (November 2004), as noted in VA treatment records during the appeal period, are at least as likely as not due to events in service.  As a result, an additional VA medical opinion is needed to properly adjudicate the claim at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include those dated from August 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Obtain a clarifying medical opinion from the May 2009 VA examiner or an appropriate clinician for the Veteran's claimed respiratory disorder.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as coughing and chest pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For purposes of this remand, the examiner must assume the Veteran's documented medical assessments of exacerbation of reactive airway disease and Past Medical History of Chronic Obstructive Pulmonary Disease, as noted in October 2004 and November 2004 VA treatment records in VBMS, during the appeal period. 

The VA physician should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a chronic respiratory disorder that is due to events in service, to include treatment for pneumonia.  If no chronic respiratory disorder is found, that should be set out, and it should be indicated if earlier diagnoses were in error, were acute and resolved, or whatever other explanation is appropriate for those earlier findings.

3.  After the development requested has been completed, the Agency of Original Jurisdiction should review the medical opinion to ensure it is in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physician documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated on the basis of additional evidence.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  The Veteran and his attorney should indicate, after all development is accomplished, whether they still desire some sort of hearing.  If so, it should be scheduled.  If no indication is made, it will be taken as evidence that a hearing is no longer requested.

5.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


